DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/752,928, filed on 02/15/2018.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/25/2020.  These drawings are acceptable. 

Claims Status
Claims 1-16 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4, 6-8, 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirvonen et al. (Hirvonen; US 2016/0077202) in view of Someno (Someno; JP 2011087046).
As per claim 1, Hirvonen teaches an information processing apparatus (a portable electronic device disclosed in one or more embodiment; see e.g. abstract and FIGS. 1-7), comprising: 
a central processing unit (CPU) (one or more processors, 210, 218 and/or 222; see e.g. see e.g. FIG. 2 and para. [0067]) configured to: 
acquire input information from at least one sensor (obtain data from one or more sensors, see e.g. step 704, FIG. 7 and para. [0011-12]), wherein the acquired input information includes a posture of the information processing apparatus (the acquired data is posture or orientation of the electronic device; see e.g. para. [0008-13]); 
set a feedback target range based on the acquired input information (setting or adjusting a feedback target range of the electronic device based on the sensor data; see e.g. para. [0039]); 
change the set feedback target range based on a situation of a user of the information processing apparatus (the range is automatically changed based on a situation of the user, see e.g. para. [0039], i.e. orientation changes when orientation of the person wearing the electronic device changes), wherein 
the situation of the user includes state information of the user (the situation of the user can be orientation, which can be interpreted as state information and behavior information, of the person wearing the electronic device, see e.g. FIG. 1 and para. [0039]); and 
output information regarding the changed feedback target range (information regarding the changed feedback target range is outputted to the processor, the radar device for detecting an object in the adjusted range, see e.g. para. [0039], and/or the user itself when an object is detected in the newly set feedback range, for example; see e.g. para. [0025]). 

Someno, however, teaches that situation of user includes surrounding environment information (modifying a feedback target range based on a situation of a user including surrounding environment, see e.g. para. [0040]), and at least one object inside set feedback target range serves as a target fed back to the user (an object inside the set feedback range serves as a target presence of which is fed back to the user; see e.g. para. [0029-35], wherein the target range is changed from 3m to less than 1m as discussed in the paragraphs).
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 2, the information processing apparatus according to claim 1 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the CPU is further configured to output information of the at least one object in the set feedback target range. 
Someno, however, teaches the CPU is further configured to output information of the at least one object in the set feedback target range (the disclosed system teaches, using one or more CPUs, that an object inside the set feedback range serves as a target presence of which is fed back to the user; see e.g. para. [0029-35], wherein the target range is changed from 3m to less than 1m as discussed in the paragraphs).
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 3, the information processing apparatus according to claim 1 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the acquired input information includes information regarding a distance between the user and the at least one object. 
Someno, however, teaches that input information includes information regarding a distance between the user and the at least one object (automatically changing obstacle notification distance based on surrounding environment as discussed in analysis of merits of claim 1, see e.g. para. [0040], wherein distance from one or more objects in the surrounding is detected and fed to a processor for making a determination regarding the disclosed suburban or station environment situation).  
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 4, the information processing apparatus according to claim 3 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the CPU is further configured to: set a first threshold value; and set the feedback target range in which the distance between the user and the at least one object is one of less than or equal to the first threshold value.
Someno, however, teaches a CPU set a first threshold value; and set the feedback target range in which the distance between the user and the at least one object is one of less than or equal to the first threshold value (a first threshold or feedback target range of 3m is set [even manual input would be fed to a CPU which sets the threshold], as discussed earlier, and it is determined whether the distance between the user and an object is less than the 3m, see e.g. para. [0061], wherein the system can automatically change the obstacle notification distance as discussed earlier; see e.g. para. [0040]). 


As per claim 6, the information processing apparatus according to claim 4 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the CPU is further configured to set the first threshold value based on at least one of a direction of travel of the user, a direction of a face of the user, or a direction of a road. 
Someno, however, teaches a CPU is further configured to set first threshold value based on at least one of a direction of travel of the user, a direction of a face of the user, or a direction of a road (as discussed in analysis of merits of claim 4, a threshold value of 3m can be set [even manual input would be fed to a CPU which sets the threshold], wherein threshold value is based on 3m in the direction of travel of the user since the disclosed system notifies user an obstacle in a predetermined direction as well, see e.g. [0011], which means the threshold of 3m would be in direction of his/her travel).  
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 7, the information processing apparatus according to claim 4 as taught by Hirvonen and Someno, wherein Hirvonen does not teach that the acquired input information further includes at least one of information regarding the user, information regarding the at least one object, or information regarding a device. 
Someno, however, teaches acquired input information further includes at least one of information regarding the user, information regarding the at least one object, or information regarding a Someno teaches that a visually handicapped person can detect surrounding information and obstacles in a predetermined direction based on each person’s moving speed, see e.g. para. [0065], which means information regarding the user i.e. speed of each person using the system is acquired). 
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 8, the information processing apparatus according to claim 7 as taught by Hirvonen and Someno, wherein Hirvonen does not teach that the information regarding the user includes information regarding a moving speed of the user. 
Someno, however, teaches information regarding the user includes information regarding a moving speed of the user (Someno teaches that a visually handicapped person can detect surrounding information and obstacles in a predetermined direction based on each person’s moving speed, see e.g. para. [0065], which means information regarding the user i.e. speed of each person using the system is acquired). 
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 10, the information processing apparatus according to claim 7 as taught by Hirvonen and Someno, wherein information regarding the user includes information regarding a posture of the user (Hirvonen teaches that orientation of the disclosed system is acquired, see e.g. abstract, wherein the orientation information reflects posture information since the device is worn by the user itself, see e.g. para. [0058], as discussed in analysis of merits of claim 1). 

As per claim 12, the information processing apparatus according to claim 7 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the information regarding the user includes information regarding a relative speed between the at least one object and the user. 
Someno, however, teaches that information regarding the user includes information regarding a relative speed between the at least one object and the user (Someno teaches that a visually handicapped person can detect surrounding information and obstacles in a predetermined direction based on each person’s moving speed, see e.g. para. [0065], which means information regarding the user i.e. speed of each person using the system and the object speed and direction is acquired). 
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claim 13, the information processing apparatus according to claim 1 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the CPU is further configured to: set a second threshold value; and set the feedback target range in which a distance between the user and the at least one object is more than or equal to the second threshold value. 
Someno teaches to set a second threshold value; and set the feedback target range in which a distance between the user and the at least one object is more than or equal to the second threshold value (a second threshold or feedback target range is set [even manual input would be fed to a CPU which sets the threshold], as discussed earlier, and it is determined whether the distance between the user and an object is less than the threshold, see e.g. para. [0080], wherein the system can automatically change the obstacle notification distance as discussed earlier; see e.g. para. [0040]). 


As per claim 14, the information processing apparatus according to claim 1 as taught by Hirvonen and Someno, wherein Hirvonen does not explicitly teach that the CPU is further configured to output information of a distance measurement range, and the distance measurement range is a range in which a distance between the user and the at least one object is measurable. 
Someno teaches CPU is further configured to output information of a distance measurement range, and the distance measurement range is a range in which a distance between the user and the at least one object is measurable (output information or threshold range is set [even manual input would be fed to a CPU which sets the threshold], as discussed earlier, as being 3m, 1m etc., see e.g. para. [0080], and it is determined whether the distance between the user and an object is less than the threshold, see e.g. para. [0080], in order to output notification; see e.g. para. [0040-41] and [0083]). 
Hirvonen and Someno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of enabling a visually handicapped person detect surrounding information as suggested by Someno (see e.g. para. [0065]).

As per claims 15 and 16, they are interpreted and rejected as claim 1 for comprising claim subject matter which is similar in scope of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,806,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the claims of the instant application.

Examiner Note
Claims 5, 9 and 11 are would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Double Patent Rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688